                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         EASTERN DIVISION
                               No.: 4:09-CR-75-D-1

  UNITED STATES OF AMERICA,              )
                                         )
                Plaintiff,               )
                                         )                     ORDER
                     v.                  )
                                         )
  JEFFREY LEE MCCOTTER,                  )
                                         )
                Defendant

      This matter comes before the Court on the Government's Motion to Seal

Exhibits 1 and 3 - Defendant's Medical Records [D.E. 307, 308] attached to

Government's Response in Opposition to Defendant's Motion for Compassionate

Release [D.E. 302] For good cause having been shown, the Government's motion is

GRANTED. The Clerk of Court is DIRECTED to seal Exhibits 1 and 3- Defendant's

Medical Records [D.E. 307, 308].

      SO ORDERED this~ day of        J,..,N t        , 2021.




                                     J   ES C. DEVER III
                                     United States District Court Judge
